Citation Nr: 0106539	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied, as not well 
grounded, the veteran's claim of entitlement to service 
connection for hypertension, asserted as secondary to his 
service-connected post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely appeal of this determination to 
the Board.

In prior rating actions, the RO established entitlement to 
service connection for PTSD and assigned an initial 
evaluation of 30 percent, effective August 21, 1997, and to 
an initial 70 percent evaluation, effective April 29, 1999.  
The veteran perfected an appeal with regard to the propriety 
of the initial evaluations for his PTSD; however, in a signed 
January 2000 statement, he withdrew this claim.  In doing so, 
he noted that the RO had granted his claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REMAND

In a September 1999 report, the veteran's treating physician, 
Dr. W.C. Camomot, opined that the veteran's hypertension was 
"harder to control" due to symptomatology attributable to 
his service-connected psychiatric disability, suggesting that 
the veteran's hypertension might be related to the service-
connected disorder.  Thereafter, in April 2000, the veteran 
was afforded a pertinent VA examination.  In the 
corresponding examination report, the examiner attributed the 
veteran's hypertension to his family history, smoking and 
obesity.  In addition, he commented that it was not related 
to his PTSD.  In offering these opinions, however, the VA 
examiner did not comment on the September 1999 medical report 
or offer a rationale in support of his latter conclusion.  

Thus, the Board is presented with conflicting medical 
opinions with respect to whether the veteran's hypertension 
is related to his service-connected PTSD.  Under these 
circumstances, further medical evaluation of the veteran is 
required before a decision concerning his appeal can be made.  

In addition, there has been a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-2000 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include either a medical opinion from a VA 
examiner, subsequent to his or her review of the record, or, 
if necessary, following a physical examination, as to whether 
it is at least as likely as not that the veteran has 
hypertension that was caused or aggravated by his PTSD.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  In addition, prior 
to scheduling such an examination, the RO records must 
associate with the claims folder all pertinent outstanding 
records, which must also be reviewed by the VA examiner prior 
to the issuance of his or her report.  In this regard, the 
Board notes that as the record shows that the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA), these records must be obtained.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for hypertension from any 
facility or source identified by the 
veteran.  This must specifically include 
records of the veteran's treatment by Dr. 
W.C. Camomot.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
additional disability determination(s) it 
has made concerning the veteran, as well 
as copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and the 
appellant must be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should schedule the veteran for an 
appropriate VA examination.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
physician who is designated to examine 
the veteran and/or his claims folder 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension was 
caused or chronically worsened by the 
veteran's service-connected PTSD.  In 
offering this opinion, the examiner 
should comment on the December 1999 
opinion submitted by Dr. W.C. Camomot as 
well as the one offered in the April 2000 
VA examination report.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


